Stephens, J.
This being a suit on open account, and the amount of the verdict found for the plaintiff having been reduced by him by writing off a sum specified by the court as a condition precedent to the overruling of the defendant’s motion for a new trial, and it not being made to appear to this court that from the application of the law to the evidence the excess could be definitely and accurately ascertained, the order denying a new7 trial upon this condition wras error. Central &c. Ry. Co. v. Perkerson, 112 Ga. 923 (38 S. E. 365, 53 L. R. A. 210); Lee v. Bagwell, 14 Ga. App. 699 (82 S. E. 49).

Judgment reversed.


Jenkins, P. J:, and Bell, J., concur.